t c memo united_states tax_court anthony and linda walters petitioners v commissioner of internal revenue respondent docket no filed date gerard p martin and paula m junghans for petitioners clare j brooks for respondent memorandum findings_of_fact and opinion wright judge respondent determined deficiencies in and additions to tax and a penalty with respect to petitioners' federal income taxes as follows year deficiency additions to tax and penalty sec_6653 sec_6661 sec_6663 dollar_figure big_number big_number dollar_figure big_number - - - dollar_figure dollar_figure big_number - the issues for decision are whether petitioners had embezzlement income during taxable years and we hold that they did not whether the amount of petitioners' unreported income for taxable years and should be calculated using a formula advanced by respondent or a similar formula advanced by petitioners we hold that the amount of unreported income is to be calculated using the formula proposed by petitioners whether petitioners are liable for additions to tax and the penalty for fraud under section for and and under sec_6663 for we hold that anthony walters is liable for the sec_6653 addition_to_tax for taxable years and and the sec_6663 penalty for taxable_year linda walters is not liable for such additions or penalty whether petitioners are liable for the addition_to_tax under sec_6661 for a substantial_understatement_of_income_tax for taxable years and we hold that they are to the extent stated herein findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein at the time the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect during the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners resided in baltimore maryland petitioners timely filed joint federal_income_tax returns for taxable years and all references to petitioner are to anthony walters during the years at issue petitioner and his brother carlton walters carlton were partners in a maryland general_partnership located in baltimore county maryland the partnership operated a store under the name of fruitland produce fruitland and sold fresh produce and seafood to its customers during the winter holiday season fruitland also sold christmas trees both petitioner and carlton grew up in the produce business at age petitioner quit school in order to work in his father's produce store similarly carlton dropped out of school while in the 11th grade and began working in his father's produce store in approximately petitioner formed fruitland as a sole_proprietorship sometime thereafter petitioner and carlton united and began operating fruitland as an equal partnership from its inception the partnership has been based upon oral agreements and has always been operated on a cash_basis early on petitioner and carlton agreed that fruitland's interests would be best served if petitioner controlled the partnership's financial affairs this arrangement was in response to carlton's affinity for gambling and remained in effect throughout the years at issue during the years at issue petitioner maintained a checking account at a local institution on behalf of fruitland both petitioner and carlton were listed as owners of the account while petitioner made deposits to this checking account as needed to conduct fruitland's daily activities he collected and stored much of the cash generated by fruitland's operation in paper bags petitioner transported these bags of cash to and from fruitland's place of business each day often while at his residence petitioner stored the bags of cash under his bedroom mattress when the quantity of cash got too burdensome petitioner used the cash to purchase cashier's checks each cashier's check listed petitioner as the sole payee petitioner stored these cashier's checks in two safety deposit boxes maintained at a local bank although carlton was aware of the existence contents and location of these safety deposit boxes he did not have authorized access to them only petitioners had access to the contents of the safety deposit boxes during the years at issue petitioner purchased cashier's checks in the following amounts and on the following dates taxable_year date amount dollar_figure date big_number date big_number date big_number date date big_number date big_number date big_number date big_number big_number total taxable_year date amount dollar_figure date big_number date date big_number date big_number big_number date date big_number big_number date big_number date big_number date date big_number big_number date date big_number total big_number taxable_year date amount dollar_figure date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date date big_number date big_number date big_number big_number date total big_number during petitioner negotiated cashier's checks amounting to dollar_figure on behalf of fruitland petitioner denies any knowledge of the currency and foreign transaction reporting act the relevant portion of which is now codified pincite u s c sec_5313 and its supporting regulation2 requiring that financial institutions report currency_transactions in excess of dollar_figure petitioner explained that many of the cashier's checks were slightly under the dollar_figure threshold simply because the institution from which the cashier's checks were purchased assessed a dollar_figure fee for the purchase of cashier's checks in amounts equal to or greater than dollar_figure as part of their partnership_agreement petitioner and carlton had orally agreed that their compensation with regard to the services provided to fruitland was to be equal nevertheless neither petitioner nor carlton had devised a method for ensuring that this agreement would be carried out with any degree of precision their agreement was simply based on trust carlton received a salary payable biweekly in exchange for the services he provided to fruitland petitioner on the other hand did not receive a salary instead in exchange for the services he provided to fruitland petitioner was authorized to draw checks against the partnership's checking account for personal purposes during the years at issue petitioner wrote checks against the partnership's account in order to pay personal living_expenses in the following amounts year amount dollar_figure big_number c f_r sec_103 a big_number neither petitioner nor carlton maintained formal records of fruitland's financial affairs although the partnership owned a cash register it was not systematically used to reflect fruitland's sales activity reports of daily revenues were not maintained invoices reflecting fruitland's purchases were informally collected in paper bags for each year at issue a professional accountant prepared both fruitland's federal partnership returns and petitioners' federal_income_tax returns in computing fruitland's gross_receipts for a given taxable_year the accountant applied a gross markup rate to fruitland's cost_of_goods_sold the accountant determined cost_of_goods_sold from receipts provided by petitioner these were the same receipts petitioner claims to have accumulated in paper bags on their schedule e for each taxable_year at issue petitioners reported the following distributive_share amounts item ordinary_income from business activity dollar_figure dollar_figure dollar_figure guaranteed_payment big_number big_number big_number big_number big_number big_number total schedule_k-1 of fruitland's federal partnership returns lists the following amounts as having been allocated to carlton with respect to each taxable_year at issue item ordinary_income from business activity dollar_figure dollar_figure dollar_figure guaranteed_payment big_number big_number big_number big_number big_number big_number total in petitioner was the target of a criminal investigation petitioner was charged with three counts of willfully and knowingly attempting to evade federal_income_tax by filing false and fraudulent_returns count pertained to taxable_year while the second and third counts pertained to taxable years and respectively petitioner entered a guilty plea to count petitioners concede that they underreported income in each taxable_year at issue petitioners maintain however that the amount of unreported income for each taxable_year at issue is equal to the amount of personal living_expenses which petitioner paid_by drawing checks against fruitland's checking account plus one-half of the cashier's checks purchased by petitioner during the taxable_year less one-half of the amount of cashier's checks negotiated during the taxable_year less the amount of income reported as received from fruitland on petitioners' tax_return the following table illustrates petitioners' computation of unreported income for each taxable_year at issue personal expenses from fruitland's checking account 1dollar_figure dollar_figure dollar_figure one-half of the cashier's checks big_number big_number big_number one-half of the negotiated cashier's checks - - big_number amount reported on petitioners' return big_number big_number big_number unreported income big_number big_number big_number 1on brief petitioners incorrectly list dollar_figure as the amount of personal expenses which petitioner paid_by writing checks against fruitland's checking account in accordingly unreported income for taxable_year is reduced by dollar_figure 2on brief petitioners incorrectly list dollar_figure as equal to one-half of the cashier's checks which were negotiated during accordingly this correction results in a decrease to unreported income of dollar_figure for taxable_year 3on brief petitioners erroneously list dollar_figure as the income received from fruitland and reported on their return accordingly unreported income for is increased by dollar_figure respondent determined that petitioner embezzled the money which he used to purchase the cashier's checks and that such embezzled funds constitute income to petitioners respondent also determined that petitioners' income for the taxable years at issue is equal to the amount petitioner drew against the partnership's checking account used to pay for personal living_expenses consequently respondent further determined that petitioner had unreported income for the taxable years at issue equal to the amount of personal living_expenses petitioner paid_by writing checks against fruitland's checking account plus the entire amount of the cashier's checks purchased by petitioner during the taxable_year less the entire amount of cashier's checks negotiated during the taxable_year less the amount of income reported as received from fruitland on petitioners' tax_return in the form of a guaranteed_payment respondent's calculation of petitioners' unreported income for each taxable_year may be summarized by the following table personal expenses from fruitland's checking account cashier's checks negotiated cashier's checks amount reported on petitioners' return as a guaranteed_payment dollar_figure dollar_figure dollar_figure big_number big_number big_number - - big_number big_number big_number big_number unreported income big_number big_number big_number opinion the parties agree that petitioners have unreported income with respect to each taxable_year at issue a dispute exists however as to the amount of unreported income each party has advanced a particular formula which each contends should be used to compute the amount of petitioners' unreported income although the two formulas have many similarities their differences are distinct the principal difference stems from each proponent's treatment of the cashier's checks purchased by petitioner respondent's formula has as its basis the theory that petitioner purchased the cashier's checks with embezzled funds and therefore all funds are attributable to petitioners as embezzlement income in contrast petitioners argue that the cashier's checks remained partnership property belonging equally to petitioner and carlton and therefore pursuant to sec_702 only one-half of the funds is attributable to petitioners respondent also contends that the deficiencies resulting from petitioners' unreported income are subject_to the civil_fraud penalty petitioners disagree and maintain that respondent has failed to carry her burden of establishing fraud on the part of either anthony walters or linda walters with respect to taxable years and petitioners further maintain that respondent has failed to establish fraud on the part of linda walters with respect to taxable_year in light of petitioner's guilty plea to criminal tax_fraud with regard to his return petitioners recognize the doctrine_of collateral_estoppel and concede that the deficiency resulting from their unreported income for taxable_year is subject_to the civil_fraud penalty petitioners contend however that only anthony walters is liable for the civil_fraud penalty for taxable_year we find that petitioners did not receive embezzlement income and as a consequence that their method of computing the amount of their unreported income is correct however while we agree that respondent has failed to prove fraud on the part of linda walters for any taxable_year at issue we disagree with petitioners' contention that respondent has failed to establish fraud on the part of anthony walters with respect to the taxable years at issue issue embezzlement income the first issue for our consideration is whether petitioners received embezzlement income stemming from petitioner's purchase and control of the cashier's checks during the taxable years at issue it is necessary for us to resolve this issue as its resolution guides our analysis of how petitioners' unreported income for each taxable_year at issue is to be computed more specifically respondent's computation requires a finding that petitioner's handling of the cashier's checks gave rise to embezzlement income in contrast petitioners' computation requires a finding that petitioner's handling of the cashier's checks did not give rise to embezzlement income respondent's determinations are presumed correct and petitioners bear the burden of proving otherwise rule a 290_us_111 respondent asserts that petitioner embezzled funds belonging to fruitland and converted those funds into cashier's checks for his personal_use accordingly respondent contends that the alleged embezzled funds constitute gross_income to petitioners in the year of embezzlement it is well established that profits or gains earned illegally constitute gross_income within the meaning of sec_61 366_us_213 embezzled funds therefore constitute income to the embezzler id in james the supreme court explained that a taxpayer has income when he or she acquires earnings lawfully or unlawfully without the consensual recognition express or implied of an obligation to repay and without restriction as to their disposition id pincite embezzlement income results from a taxpayer's embezzlement activity if such activity enriches the taxpayer id pincite petitioners contend that an application of the principles enunciated in james v united_states supra necessitates a conclusion that petitioners did not realize embezzlement income as a result of petitioner's using the fruitland funds to purchase cashier's checks petitioners argue that carlton was fully aware of the cashier's checks and that he had approved of petitioner's exclusive handling of them petitioner testified that he considered the cashier's checks to be owned jointly by himself and carlton and the cashier's checks represented their life savings petitioner further testified that he was the sole payee of each cashier's check simply for reasons of administrative convenience given his responsibility to manage the financial affairs of the partnership petitioner also testified that with one exception the negotiation of all cashier's checks was performed on behalf of fruitland the sole exception involved the negotiation of a single cashier's check on behalf of another venture engaged in by petitioner and carlton carlton's testimony is consistent with petitioner's testimony carlton testified that while he was unaware of the exact amount represented by the cashier's checks he was aware of their existence and location carlton further testified that he never questioned nor had reason to question petitioner's handling of the cashier's checks carlton went on to testify that he considered the cashier's checks to belong equally to himself and petitioner carlton also testified that he considered the cashier's checks to represent both his and petitioner's life savings that were to be used only in the event of an emergency respondent does not dispute that carlton consented to petitioner's exclusive control of the partnership's financial affairs respondent contends however that the facts of this case clearly indicate that petitioner surreptitiously diverted portions of fruitland's receipts for his personal_use without carlton's consent respondent maintains that this is evidenced by petitioners' exclusive control of the cashier's checks specifically respondent explains that the cashier's checks could be negotiated only by petitioner and that only petitioners had authorized access to the safety deposit boxes that contained the cashier's checks although respondent's determinations are presumed to be correct we think petitioners have sufficiently rebutted that presumption with regard to this issue petitioner's handling of the funds used to purchase the cashier's checks and his subsequent control of those cashier's checks is indeed unconventional but it is nonetheless consistent with the partnership_agreement furthermore this unorthodox management of financial_assets is consistent with testimony provided by both petitioner and carlton carlton perhaps naively consented to petitioner's control of the money which he used to purchase the cashier's checks moreover although he was uncertain of the amount invested in cashier's checks carlton testified that he knew the cashier's checks existed additionally carlton testified that petitioner would inform him of his plans to purchase additional cashier's checks prior to purchasing them when the evidence is considered in the aggregate the outcome is unfavorable to respondent petitioners have presented corroborated and uncontradicted testimony that necessitates a conclusion that petitioner did not embezzle funds from fruitland carlton's testimony is the most compelling evidence in this regard if this court were to sustain respondent's determination it would be necessary for us to conclude that the victim of respondent's embezzlement theory committed perjury when he testified that petitioner did not embezzle partnership funds this we are unprepared to do furthermore while there may be an appearance of impropriety associated with the facts surrounding petitioner's control of the cashier's checks such facts are consistent with petitioner's and carlton's agreement that petitioner manage the financial_assets of the partnership accordingly we find that the cashier's checks remained assets of the partnership and that petitioners did not receive embezzlement income resulting from petitioner's purchase and control of them issue computation of unreported income while the parties agree that petitioners failed to report various amounts of income received from fruitland during the taxable years at issue they remain in disagreement with respect to the amount of unreported income petitioners contend that the amount of unreported income for each taxable_year at issue is equal to the amount of personal living_expenses petitioner paid_by drawing checks against fruitland's checking account during the taxable_year plus one-half of the cashier's checks purchased by petitioner during the taxable_year less one-half of the amount of cashier's checks negotiated during the taxable_year less the amount of income reported as received from fruitland on petitioners' tax_return relying on the theory that petitioner purchased the cashier's checks with embezzled funds respondent contends that the amount of unreported income for each taxable_year at issue is equal to the amount of personal living_expenses petitioner paid_by drawing checks against fruitland's checking account during the taxable_year plus the entire amount of the cashier's checks purchased by petitioner during the taxable_year less the entire amount of the cashier's checks negotiated during the taxable_year less the amount of income reported as received from fruitland on petitioners' tax_return in the form of a guaranteed_payment with three exceptions these two formulas are equivalent respondent's formula differs from petitioners' formula in that it includes in the computation the entire amount of the cashier's checks purchased and maintained by petitioner petitioners on the other hand contend that the computation should consider only one-half of that amount whereas respondent's proposal is consistent with her theory that petitioner purchased the cashier's checks with embezzled funds the proposal advanced by petitioners is consistent with their argument that the cashier's checks represent partnership property in any event as a consequence of having concluded that the cashier's checks remained partnership assets and that petitioner did not embezzle the funds that he used to purchase such checks we find that only one-half of the amount of the cashier's checks is to be considered in the computation of unreported income for each taxable_year the second area in which the two formulas differ pertains to the reduction for those cashier's checks negotiated by petitioner during the taxable years at issue respondent's proposed reduction equals the entire amount of cashier's checks negotiated during a particular taxable_year while petitioners' proposed reduction equals one-half of that amount each proposal however is at least arguably consistent with each proponent's theory of the case petitioners maintain that the cashier's checks negotiated during a particular taxable_year should not be treated any differently than the cashier's checks that were not negotiated during that taxable_year because all of the cashier's checks constituted partnership property in contrast respondent's proposed reduction does not recognize petitioners' sec_702 distributive_share recognition obligation with respect to any portion of the funds used to purchase the cashier's checks that is respondent characterizes the funds petitioner used to purchase the cashier's checks as giving rise entirely to embezzlement income none of which is recognized or 3with respect to both petitioners' and respondent's computation of unreported income this particular variable is potentially oversimplified and misleading both parties include it in their computation solely to account for cashier's checks which petitioner negotiated during taxable_year neither party contends that any cashier's checks were negotiated during earlier taxable years the record does not support a conclusion that the cashier's checks negotiated in were actually purchased in yet both parties presume this to be the case accordingly we too will presume that the checks negotiated in were purchased in taken into account pursuant to sec_702 although this is arguably consistent with respondent's embezzlement theory we have resolved the embezzlement issue in petitioners' favor and need consider it no further the effect of petitioners' argument should be appreciated the necessary consequence of arguing for a smaller reduction is that unreported income will be higher such an argument however is necessary if consistency is to be maintained with their theory that the cashier's checks belonged equally to carlton and petitioner in any event as a result of having resolved the embezzlement issue in petitioners' favor we find that only one-half of the negotiated cashier's checks should be considered in the computation of petitioners' unreported income for each taxable_year at issue the final area in which respondent's formula for calculating petitioners' unreported income differs from the formula advanced by petitioners involves the amount of the reduction necessary to account for partnership income reported on petitioners' returns petitioners maintain that this reduction should equal the entire amount of income identified on their schedules e as having been received from fruitland in contrast respondent contends that the amount of this reduction should be limited to the amount petitioners listed on their returns as income received in the form of guaranteed payments respondent maintains that limiting the amount of this reduction to the amount petitioners list on their returns as guaranteed payments is appropriate for two reasons we decline to accept respondent's first explanation supporting partial recognition because it is a product of her embezzlement theory however respondent also argues that such partial recognition is appropriate despite her embezzlement theory respondent contends that petitioners have not established whether and to what extent the unreported income stemming from the cashier's checks and personal expenses is included in the numbers provided on their schedules e as a consequence respondent has elected to recognize only those amounts identified by petitioners as guaranteed payments we are unpersuaded by respondent's fleeting explanation of her rationale for making this election accordingly we find that the computation to be used in calculating petitioners' unreported income must involve a reduction for the entire amount of gross_income identified by petitioners as received from fruitland on their schedule e for each taxable_year at issue issue civil_fraud we now turn to the question of whether petitioners are liable for the addition_to_tax for civil_fraud for the taxable years at issue in light of petitioner's guilty plea to criminal tax_fraud with respect to his return for taxable_year petitioners concede that the doctrine_of collateral_estoppel operates to prevent petitioner from contesting the civil_fraud issue with respect to taxable_year this concession is proper the doctrine_of collateral_estoppel is intended to avoid repetitious litigation by precluding a second litigation of an issue of fact or law that was actually litigated and that culminated in a valid and final judgment 99_tc_202 the doctrine applies equally to posttrial convictions and convictions based upon a guilty plea 56_tc_213 cleveland v commissioner tcmemo_1983_299 accordingly we focus our attention on taxable years and sec_6653 provides that if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud when a joint_return is filed however it is necessary for the commissioner to establish that some part of the underpayment was due to fraud on the part of both spouses if she seeks to hold both spouses liable for additions to tax for fraud sec_6653 stone v commissioner supra pincite fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 94_tc_316 the commissioner bears the burden to prove fraud by clear_and_convincing evidence sec_7454 rule b 75_tc_1 the commissioner must show that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 80_tc_1111 when fraud is determined for more than taxable_year the commissioner must show that an underpayment exists and that some part of the underpayment was due to fraud for each year 53_tc_96 the existence of fraud is a factual question to be determined upon a consideration of the entire record grosshandler v commissioner supra pincite fraud cannot be presumed or imputed but must be established by clear_and_convincing evidence id pincite fraud cannot be found if the circumstances only create a suspicion of its existence 92_tc_661 because direct proof of a taxpayer's intent is rarely available fraud may be proved by circumstantial evidence 317_us_492 fraud may be properly inferred where a taxpayer's entire course of conduct establishes the requisite fraudulent intent 86_tc_1253 the intent to conceal or mislead may be inferred from a pattern of conduct see spies v united_states supra pincite guinan v commissioner tcmemo_1991_190 courts rely on a number of indicia of fraud when they decide civil tax_fraud cases edwards v commissioner tcmemo_1995_ although no single factor is necessarily sufficient to establish fraud the existence of several indicia is persuasive evidence of fraud johnson v commissioner tcmemo_1993_227 these indicia or badges_of_fraud include understating income maintaining inadequate records giving implausible or inconsistent explanations of behavior concealing assets and dealing in cash 91_tc_273 bragg v commissioner tcmemo_1993_479 these badges_of_fraud are nonexclusive miller v commissioner supra pincite both the taxpayer's background and the context of the events in question may be considered as circumstantial evidence of fraud spies v united_states supra pincite however the mere failure to report income is not sufficient to establish fraud rowlee v commissioner supra pincite on the other hand consistent and substantial understatements of large amounts of taxable_income over a period of years have been held to be strong evidence of fraud 32_tc_985 considering petitioner's entire course of conduct the record provides us with ample basis for finding that the underpayment_of_tax for each taxable_year at issue is due to fraud on the part of petitioner see kotmair v commissioner supra pincite respondent has shown the existence of multiple indicia of fraud petitioners concede that they underreported income resulting in underpayments of tax for each taxable_year at issue the unreported income in each year is most conspicuous here with petitioners' agreeing that the gross_income in their returns for and was understated in the amounts of dollar_figure dollar_figure and dollar_figure respectively these amounts are substantial when compared to the total gross_income of dollar_figure dollar_figure and dollar_figure reported as received from fruitland during and respectively there is little doubt that petitioner knew that his income for each taxable_year at issue exceeded the amount reflected on his return for that year petitioner was the partner responsible for managing the financial affairs of the partnership all transactions involving the partnership checking account including those transactions relating to petitioner's personal expenditures were reflected on bank statements which petitioner received petitioner was also the partner who purchased and maintained the cashier's checks despite possessing knowledge of this information petitioner refrained from sharing it with his accountant instead petitioner filed the returns as prepared by his accountant the frequency and magnitude of the unreported income conceded by petitioners is probative evidence that supports our finding that the understatements of income were fraudulent rather than inadvertent or accidental such a pattern of consistent underreporting of income is strong evidence of fraud otsuki v commissioner supra pincite smith v commissioner supra this evidence justifies the inference of fraud see 348_us_121 in addition to the consistent pattern of substantial understatements petitioner being the partner responsible for managing the financial affairs of the partnership did not maintain adequate_records documenting such financial affairs additionally although fruitland operated almost exclusively on a cash_basis petitioner frequently transacted business without using the partnership's cash register the failure to maintain addequate financial records is an additional indicium of fraud see bragg v commissioner supra petitioner routinely used large sums of cash to purchase cashier's checks often within days of each other in amounts slightly less than dollar_figure petitioner's self-serving testimony concerning his unfamiliarity with the federal currency transaction reporting requirements lacks credibility moreover we give little credence to petitioner's testimony pertaining to his aversion to financial institutions such explanations are implausible in a manner virtually undetectable by anyone concerned petitioner kept large sums of money in the form of non-interest-bearing instruments for an extended period of time these circumstances suggest that petitioner's behavior was motivated not by an aversion to financial institutions but rather an intent to conceal the existence of the money represented by the cashier's checks providing implausable explanations dealing in large amounts of cash and the concealment of assets are additional indicia of fraud see meier v commissioner supra petitioners contend that even if this court finds that the fraud_penalty can be properly imposed against that portion of the deficiency arising from petitioner's personal_use of the partnership's checking account this court must nevertheless find that the fraud_penalty cannot be properly imposed against that portion of the deficiency resulting from the cashier's checks we disagree petitioners' argument in this regard is wanting in substance petitioners have offered no credible_evidence to refute respondent's proof of fraud with respect to any portion of the understatements hence sec_6653 can provide petitioners with no refuge although we conclude that the record provides ample basis for finding that the entire underpayment_of_tax for each taxable_year at issue is due to fraud on the part of petitioner the record lacks a sufficient basis for us to conclude that any portion of the underpayment for any taxable_year at issue was due to fraud on the part of petitioner linda walters linda the fraud of one spouse cannot be attributed to the other spouse 56_tc_213 respondent has the burden of proving by clear_and_convincing evidence that linda intended to evade taxes rule b stone v commissioner supra respondent has not met this burden while linda may have known or had reason to know of petitioner's tax_evasion scheme respondent has failed to present clear_and_convincing evidence of such knowledge aside from her status as petitioner's spouse the record is essentially devoid of evidence concerning linda not only has respondent failed to establish fraud on the part of linda with respect to taxable years and she has likewise failed with respect to taxable_year although the doctrine_of collateral_estoppel prevents petitioner from contesting the civil_fraud penalty with respect to taxable_year the doctrine does not effect an estoppel against linda because she was not a party to the prior criminal proceeding 74_tc_284 stone v commissioner supra in sum the facts of this case clearly and convincingly establish that petitioner but not his spouse had an intent to evade the federal_income_tax with respect to each year at issue accordingly we find that petitioner is liable for the addition_to_tax for fraud under sec_6653 for taxable years and we also find that petitioner is liable for the civil_fraud penalty under sec_6663 for taxable_year we further find that linda is not liable for the civil_fraud addition_to_tax under sec_6653 for taxable years or nor is linda liable for the civil_fraud penalty under sec_6663 for taxable_year issue addition_to_tax sec_6661 respondent determined that petitioners are liable for the addition_to_tax pursuant to sec_6661 for taxable years and due to a substantial_understatement_of_income_tax respondent's determination carries with it the presumption of correctness rule a the addition i sec_25 percent of any underpayment attributable to a substantial_understatement sec_6661 90_tc_498 a substantial_understatement is one which exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 petitioners make no argument or showing with regard to substantial_authority or adequate_disclosure sec_6661 petitioners' alternative argument which is grounded on a theory of ignorance is without substance the applicability of this addition_to_tax turns on the recomputation of petitioners' tax_liabilities for and in accordance with this opinion if such recomputation reflects substantial understatements petitioners are liable for these additions to tax to reflect the foregoing decision will be entered under rule
